                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MARYLAND

DONALD R. PEVIA,                                *

Plaintiff                                       *

v                                               *           Civil Action No. ELH-18-3902

HOLLY PIERCE, NP, et al.,                       *

Defendants                                  *
                                           ***
                                       MEMORANDUM

        Donald Pevia, who is a self-represented prisoner, has filed a Motion for Temporary

Restraining Order, requesting that defendants be directed to provide him with a knee brace; assign

him bottom bunk status; and provide analgesic medication. ECF 6. The Office of the Attorney

General filed a court-directed response (ECF 9) and plaintiff has replied. ECF 12. No hearing is

necessary to resolve the motion. Local Rule 105.6.

                                          I.    Background

        On September 20, 2018, plaintiff was seen by medical staff regarding his inquiry about a

knee brace. ECF 9-1 at 7. No concerns were noted at that time. He was again seen by medical

staff regarding the knee brace on December 19, 2018. Id. at 11. At that time, it was noted that the

knee brace issue had been resolved. Id.

        On February 26, 2018, Case Manager John White contacted plaintiff’s housing unit and

spoke with Officer Conner, who went to plaintiff’s cell to ask if plaintiff had a knee brace. ECF

9-1, ¶ 6. Plaintiff advised Conner that he purchased a knee brace from another inmate but did not

have the proper paperwork showing it belonged to him. Id. Conner inspected the brace and

returned it to plaintiff. Id. Inmates are permitted to place a catalog order for knee braces if the

Medical Department approves. ECF 9-1, ¶ 8.
        Plaintiff indicates that he did not purchase a knee brace from another inmate, which he

describes as having “hinged bracket[s] on the sides,” but rather a knee sleeve, which he describes

as “tough material which can slide on and off limbs like a sock.” ECF 12 at 2. Additionally, he

indicates that he was not able to purchase a knee brace from commissary due to his indigency. Id.

        Pevia had a medical order for a lower bunk from June 14 to December 14, 2018. ECF 9-1

at 3. On August 10, 2018, plaintiff requested that his bottom bunk paperwork be renewed. Id. at

5. In October he again requested that his bottom bunk status be renewed and also indicated he

wanted a chair in his cell. Id. at 9. At that time medical staff noted that there were no orders for

bottom bunking. Id.

        Michael Kepitch, R.N. further indicated there was no supporting evidence for bottom bunk

status and that plaintiff appeared fit and muscular, ambulated well, and was able to get on and off

the examination table without issue. Keptich discussed plaintiff’s bottom bunk status with the

nurse practitioner and it was determined that there was no medical indication for an order for a

lower bunk. Id. Additionally, security staff advised that chairs were not permitted in cells while

inmates were on segregation status. Id. Despite not having an order for bottom bunking, plaintiff

has not been assigned to a top bunk since November 18, 2014; he has always been assigned a

bottom bunk. ECF 9-1, ¶ 5.

        Plaintiff confirms that he has not been assigned to a top bunk. ECF 12 at 3. He attributes

this to the conduct of tier officers who are aware of his medical conditions and do not want to be

held liable if he falls. Id.

        Plaintiff was prescribed aspirin and Mobic from June 26 to October 26, 2018. ECF 9-1 at

5. He was also prescribed Tylenol Extra Strength from June 26 to September 26, 2018. Id.

Plaintiff’s prescribed medications were stopped by medical personnel on October 26, 2018. ECF



                                                 2
9-1, ¶ 9. Inmates are permitted to place commissary orders for over-the-counter pain medications.

Id. Plaintiff confirms that he is able to order pain medication from the commissary but expresses

concern that the over-the-counter medications he takes are harmful to him due to his other medical

issues. ECF 12 at 4.

        On February 8, 2019, plaintiff refused to attend sick call regarding his complaint that his

knee buckled when he moved. ECF 9-1 at 4. However, plaintiff was observed in the “yard,”

walking without difficulty. Id.

                                            II.     Discussion

        A preliminary injunction affords an extraordinary remedy prior to trial. Therefore, the

party seeking the preliminary injunction must demonstrate: (1) by a “clear showing” that he is

likely to succeed on the merits at trial; (2) he is likely to suffer irreparable harm in the absence of

preliminary relief; (3) the balance of equities tips in his favor; and (4) an injunction is in the public

interest. See Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7, 20-23 (2008);

Dewhurst v. Century Aluminum Co., 649 F.3d 287, 292-93 (4th Cir. 2011). “All four requirements

must be satisfied.” Cantley v. W. Virginia Reg'l Jail & Corr. Facility Auth., 771 F.3d 201, 207

(4th Cir. 2014) (brackets omitted); see also Pashby v. Delia, 709 F.3d 307, 320 (4th Cir. 2013)

(noting that Fourth Circuit’s prior test of balancing the factors is no longer good law in light of

Winter). Plaintiff's request for injunctive relief shall be denied, as he does not clearly satisfy all

four factors.

        Plaintiff has failed to demonstrate a likelihood of suffering irreparable harm if the relief is

not granted. As to irreparable harm, the movant must show the harm to be “neither remote nor

speculative, but actual and imminent.” Direx Israel, Ltd. v. Breakthrough Med. Grp., 952 F.2d

802, 812 (4th Cir. 1991) (citation omitted). Here, plaintiff has access to the items he seeks. He



                                                   3
possesses knee support, may purchase analgesic pain medication, and is assigned to a lower bunk.

Plaintiff may seek any additional medical care through the inmate sick call process. Pevia’s

concerns that he may be transferred to another housing unit where his knee sleeve is confiscated,

or he is assigned top bunk status, are speculative.

       Plaintiff has failed to demonstrate that the balance of equities is in his favor or that an

injunction would be in the public interest. Moreover, in the prison context, courts should grant

preliminary injunctive relief involving the management of correctional institutions only under

exceptional and compelling circumstances. See Taylor v. Freeman, 34 F.3d 266, 269 (4th Cir.

1994). Such circumstances are not present here. Plaintiff’s motion for temporary restraining order

(ECF 6) is denied.

       Also pending is plaintiff’s motion for extension of time to respond to defendants’

dispositive motion. ECF 23. The request appears reasonable and will be granted, to and including

September 25, 2019.

       The motion to strike the appearance of Francis M. Curnutte, III (ECF 22) is also granted.

       An Order follows.



Date: August 7, 2019.                                              /s/
                                                            Ellen L. Hollander
                                                            United States District Judge




                                                 4
